UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7738



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ORVILLE ISAAC WRIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-95-76-BR)


Submitted:   June 30, 2006                 Decided:   July 17, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orville Isaac Wright, Appellant Pro Se.  John Stuart Bruce,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Orville Isaac Wright appeals the district court’s orders

denying his “Motion for Reduction of Term of Imprisonment ‘Nunc Pro

Tunc’” pursuant to 18 U.S.C. § 3582(c)(2) (2000) and denying his

motion for reconsideration.        We have reviewed the record and find

no reversible error. Accordingly, we affirm the denial of Wright’s

motion for reduction of term of imprisonment for the reasons stated

by the district court.     See United States v. Wright, No. CR-95-76-

BR (E.D.N.C. June 28, 2005).       Moreover, the district court did not

abuse   its   discretion    when    it      denied   Wright’s   motion   for

reconsideration.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -